DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 20 is objected to because of the following informalities:
As per claim 20, the limitation “an electrode conductor adapted to infuse at least one signal into the body part via an electrode conductor” should be “an electrode conductor adapted to infuse at least one signal into the body part via the electrode conductor”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harper (US 20180212313).
As per claim 20, Harper discloses a system determining location a body part ([0016]), comprising:
a signal generator (Fig. 1, #102) for generating a plurality of signals ([0013]-[0015]);
an electrode conductor (#104) adapted to infuse at least one signal into the body part via an electrode conductor (#104) so that the body part is adapted to be capacitively detected ([0015]-[0017]; [0021]);
a conductor (#106) adapted to capacitively detect signals generated by the signal generator ([0015]-[0017]; [0021]);
a processor operably connected to the conductor (#106), wherein the processor is adapted to determine a location of the body part using at least two measurements of capacitvely detected signals from the body part ([0015]-[0017]; [0021]; where a processor is inherently present).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Uebo (US 20090251360) in view of Harper.
As per claim 1, Uebo discloses a method of sensing a range of a conductive object (Fig. 1, #6) from a conductor (#3; Abstract), comprising:
generating a first signal (#VT; [0118]-[0119]);
infusing the first signal into the conductive object (#6; [0118]);
moving the conductive object (#6) to a first known distance from the conductor (#3; Fig. 3; [0155]); 
detecting the first signal at the conductor (#3) during a first time period ([0132] and Eq. 3);
determining a first measurement of the detected first signal taken during the first time period ([0132]-[0135]);
moving the conductive object (#6) to a second known distance from the conductor (#3; Fig. 5; [0159]);
detecting the first signal at the conductor (#3) during a second time period ([0132] and Eq. 3);
determining a second measurement of the first signal taken during the second time period ([0132]-[0135]);
calculating a signal-to-distance map (#R(x)) based on the first measurement and the second measurement ([1053]; [0159]);

determining the range based on the second signal sensed during the third time period and the signal-to-distance map ([0132]-[0135]; [0153]; [0159]).
However, Uebo does not teach infusing the first signal into the conductive object so that the conductive object is adapted to be capacitively detected;
capacitively detecting the first signal at the conductor during a first time period.
 Harper teaches infusing the first signal into the conductive object so that the conductive object is adapted to be capacitively detected ([0015]-[0017]; [0021]);
capacitively detecting the first signal at the conductor (Fig. 1, #104) during a first time period ([0015]-[0017]; [0021]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the capacitance detection disclosed by Harper to the method of Uebo so as to provide a method of parasitically driving the conductive element and detecting capacitance changes in the conductive element for proximity detection (Harper: [0002]).
As per claim 2, Uebo in view of Harper discloses the method of claim 1, wherein determining the first measurement is performed by:
performing a Fourier transform of the first signal detected at the conductor during the first time period (Uebo: [0127]; [0153]; [0159]); and
determining an amplitude corresponding to the first signal in the Fourier transform of the first signal (Uebo: [0142]-[0144]).

performing a Fourier transform of the first signal detected at the conductor during the second time period (Uebo: [0127]; [0153]; [0159]); and
determining an amplitude corresponding to the first signal in the Fourier transform of the first signal taken during the second time period (Uebo: [0142]-[0144]).
As per claims 4 and 13, Uebo in view of Harper discloses the method of claim 1 (claim 10), wherein the conductor (Uebo: #3) is part of an array of conductors (Uebo: [0123]).
As per claim 10, Uebo discloses a method of sensing a range of a body part (Fig. 1, #6) from a conductor (#3; Abstract), comprising:
generating a first signal (#VT) using a signal generator (#1; [0118]-[0119]);
infusing the first signal into the body part (#6) via an electrode conductor (#2; [0118]; [0120]);
detecting the first signal at a conductor (#3) during a first time period, wherein the body part (#6) is at a first known distance from the conductor ([0132] and Eq. 3; Fig. 5; [0155]);
determining a first measurement of the first signal detected during the first time period ([0132]-[0135]);
detecting the first signal at the conductor (#3) during a second time period ([0132] and Eq. 3), wherein the body part (#6) is at a second known distance from the conductor (Fig. 5; [0159]);

calculating a signal-to-distance map (#R(x)) based on the first measurement and the second measurement ([0153]; [0159]);
sensing a second signal at the conductor (#3) during a third time period ([0132]-[0135] and Eq. 3); and
determining a range based on the second signal sensed during the third time period and the signal-to-distance map ([0132]-[0135]; [0153]; [0159]).
However, Uebo does not teach infusing the first signal into the body part via an electrode conductor so that the body part is adapted to be capacitively detected;
capacitively detecting the first signal at a conductor during a first time period.
Harper teaches infusing the first signal into the body part via an electrode conductor (Fig. 1, #104) so that the body part is adapted to be capacitively detected ([0015]-[0017]; [0021]);
capacitively detecting the first signal at a conductor (#106) during a first time period ([0015]-[0017]; [0021]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the capacitance detection disclosed by Harper to the method of Uebo so as to provide a method of parasitically driving the conductive element and detecting capacitance changes in the conductive element for proximity detection (Harper: [0002]).
As per claim 11, Uebo in view of Harper discloses the method of claim 10, wherein determining the first measurement is performed by:

determining an amplitude corresponding to the first signal in the Fourier transform of the first signal (Uebo: [0142]-[0144]).
As per claim 12, Uebo in view of Harper discloses the method of claim 11, wherein the step of determining the second measurement is performed by:
performing an Fourier transform of the first signal detected at the conductor during the second time period (Uebo: [0127]; [0153]; [0159]); and
determining an amplitude corresponding to the first signal in the Fourier transform of the first signal (Uebo: [0142]-[0144]).
Claims 5, 7-8, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Uebo in view of Harper in view of Sato (US 20070063987).
As per claims 5 and 14, Uebo in view of Harper discloses the method of claim 4 (claim 13).
However, the prior art of Uebo and Harper do not teach the array of conductors comprises linear conductors and spot sensor conductors.
Sato teaches in an analogous art of position detection, the array of conductors comprises linear conductors and spot sensor conductors ([0063]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the array of conductors disclosed by Uebo in view of Harper according to Sato so that the reception antenna is formed of linear conductors and spot sensor conductors.

However, the prior art of Uebo and Harper do not teach the conductor is a spot sensor conductor.
Sato teaches in an analogous art of position detection, the conductor is a spot sensor conductor ([0063]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the array of conductors disclosed by Uebo in view of Harper according to Sato so that the reception antenna is formed of linear conductors and spot sensor conductors.
As per claims 8 and 17, Uebo in view of Harper in view of Sato discloses the method of claim 7 (claim 16), wherein the conductor (Uebo: #3) is part of an array of conductors (Uebo: [0123]).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Uebo in view of Harper in view of Bateman (US 20070052593).
As per claims 6 and 15, Uebo in view of Harper discloses the method of claim 4 (claim 13).
However, the prior art of Uebo and Harper do not teach each conductor in the array of conductors is separated from another conductor in the array of conductors by a dielectric material.
Bateman teaches each conductor in the array of conductors is separated from another conductor in the array of conductors by a dielectric material ([0022]).
.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Uebo in view of Harper in view of Kawano (US 20100207820).
As per claims 9 and 18, Uebo in view of Harper discloses the method of claim 1 (claim 10), further comprising generating a plurality of signals in addition to the first signal and infusing the plurality of signal(s) into the conductive object (Uebo: [0119]).
However, the prior art of Uebo and Harper do not teach each of the plurality of signals is orthogonal with respect to each other.
Kawano teaches in a related field of distance measuring, each of the plurality of signals is orthogonal with respect to each other ([0024]; [0034]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated the plurality of signals of Uebo in view of Harper according to Kawano so that the transmitted signal are orthogonal to each other.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Uebo in view of Harper in view of Luo (US 20150277597).
As per claim 19, Uebo in view of Harper discloses the method of claim 10.
However, the prior art of Uebo and Harper do not teach the electrode conductor is adapted to infuse the first signal into a wrist.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included with the method of Uebo in view of Harper the electrode conductor disclosed by Luo so as to identify and detect a particular hand of the user.
Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 20 have been considered but are moot because of the new grounds of rejection as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Nelson Lam/Examiner, Art Unit 2622      








/VIJAY SHANKAR/Primary Examiner, Art Unit 2622